


EXHIBIT 10.49



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT


dated as of December 20, 2007




by and among




certain Subsidiaries of POOL CORPORATION,
as Subsidiary Guarantors,


in favor of


WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

 


TABLE OF CONTENTS
     
ARTICLE I  DEFINED TERMS
1
SECTION 1.1
Definitions
1
SECTION 1.2
Other Definitional Provisions
2
     
ARTICLE II   GUARANTY
2
SECTION 2.1
Guaranty
2
SECTION 2.2
Bankruptcy Limitations on each Subsidiary Guarantor
3
SECTION 2.3
Agreements for Contribution
3
SECTION 2.4
Nature of Guaranty
4
SECTION 2.5
Waivers
5
SECTION 2.6
Modification of Loan Documents, etc
6
SECTION 2.7
Demand by the Administrative Agent
7
SECTION 2.8
Remedies
8
SECTION 2.9
Benefits of Guaranty
8
SECTION 2.10
Termination; Reinstatement
8
SECTION 2.11
Payments
9
     
ARTICLE III  REPRESENTATIONS AND WARRANTIES
9
SECTION 3.1
Existence
9
SECTION 3.2
Authorization of Agreement; Enforceability
9
SECTION 3.3
No Conflict; Consents
10
SECTION 3.4
Litigation
10
SECTION 3.5
Title to Properties; Liens
10
SECTION 3.6
Solvency
10
SECTION 3.7
Compliance with the Credit Agreement
11
     
ARTICLE IV  MISCELLANEOUS
11
SECTION 4.1
Amendments, Waivers and Consents
11
SECTION 4.2
Notices
11
SECTION 4.3
Enforcement Expenses, Indemnification
11
SECTION 4.4
Governing Law
12
SECTION 4.5
Jurisdiction and Venue
12
SECTION 4.6
Binding Arbitration; Waiver of Jury Trial
13
SECTION 4.7
Injunctive Relief; Punitive Damages
14
SECTION 4.8
No Waiver by Course of Conduct, Cumulative Remedies
14
SECTION 4.9
Successors and Assigns
15
SECTION 4.10
Severability
15
SECTION 4.11
Titles and Captions
15
SECTION 4.12
Counterparts
15
SECTION 4.13
Set-Off
15
SECTION 4.14
Integration
16
SECTION 4.15
Acknowledgements
16
SECTION 4.16
Releases
16
SECTION 4.17
Additional Subsidiary Guarantors
16
SECTION 4.18
No Strict Construction
16
SECTION 4.19
Powers Coupled with an Interest
17
SECTION 4.20
Secured Parties
17


 
 

--------------------------------------------------------------------------------

 
 
 
AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, dated as of December 20,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, this “Guaranty”), made by certain Domestic Subsidiaries (such
Subsidiaries, collectively, the “Subsidiary Guarantors”, each, a “Subsidiary
Guarantor”) of POOL CORPORATION (formerly known as SCP Pool Corporation), a
Delaware corporation (the “US Borrower”), in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the ratable benefit of the Secured Parties (as defined below).


STATEMENT OF PURPOSE


Pursuant to the terms of the Amended and Restated Credit Agreement, dated of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the US Borrower, SCP
Distributors, Inc., a company organized under the laws of Ontario (the “Canadian
Borrower” and together with the US Borrower, the “Borrowers”), the financial
institutions from time to time parties thereto (the “Lenders”) and the
Administrative Agent, the Lenders have agreed to make Extensions of Credit to
the Borrowers upon the terms and subject to the conditions set forth therein.


The Borrowers and the Subsidiary Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all Extensions of Credit to
the Borrowers will inure, directly or indirectly, to the benefit of each of the
Subsidiary Guarantors.


It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrowers under the Credit Agreement that
the Subsidiary Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the ratable benefit of (a) the Administrative Agent
and the Lenders and (b) any party to a Hedging Agreement that was (i) a Lender
or (ii) an Affiliate of a Lender, in each case, at the time such Hedging
Agreement was executed (collectively, the “Secured Parties”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the
Borrowers thereunder, each Subsidiary Guarantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:


ARTICLE I
 


 
DEFINED TERMS
 


SECTION 1.1    Definitions.  The following terms when used in this Guaranty
shall have the meanings assigned to them below:


“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).



--------------------------------------------------------------------------------

 
“Guaranteed Obligations” has the meaning set forth in Section 2.1.


“Guaranty” has the meaning set forth in the Preamble.


SECTION 1.2    Other Definitional Provisions.  Capitalized terms used and not
otherwise defined in this Guaranty, including the preambles and recitals hereof,
shall have the meanings ascribed to them in the Credit Agreement.  In the event
of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control.  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section references are to this Guaranty unless otherwise
specified.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


ARTICLE II
 
GUARANTY


SECTION 2.1    Guaranty.  Each Subsidiary Guarantor hereby, jointly and
severally with the other Subsidiary Guarantors, unconditionally guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties, and
their respective permitted successors, endorsees, transferees and assigns, the
prompt payment and performance of all Obligations, in each case, whether primary
or secondary (whether by way of endorsement or otherwise), whether now existing
or hereafter arising, whether or not from time to time reduced or extinguished
(except by payment thereof) or hereafter increased or incurred, whether or not
recovery may be or hereafter becomes barred by the statute of limitations,
whether enforceable or unenforceable as against such Borrower, whether or not
discharged, stayed or otherwise affected by any Applicable Insolvency Law or
proceeding thereunder, whether created directly with the Administrative Agent or
any other Secured Party or acquired by the Administrative Agent or any other
Secured Party through assignment or endorsement or otherwise, whether matured or
unmatured, whether joint or several, as and when the same become due and payable
(whether at maturity or earlier, by reason of acceleration, mandatory repayment
or otherwise), in accordance with the terms of any such instruments evidencing
any such obligations, including all renewals, extensions or modifications
thereof (all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”).
 
2

--------------------------------------------------------------------------------


 
SECTION 2.2    Bankruptcy Limitations on each Subsidiary
Guarantor.  Notwithstanding anything to the contrary contained in Section 2.1,
it is the intention of each Subsidiary Guarantor, the Administrative Agent and
the other Secured Parties that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any Subsidiary Guarantor
or its assets, the amount of such Subsidiary Guarantor’s obligations with
respect to the Guaranteed Obligations shall be equal to, but not in excess of,
the maximum amount thereof not subject to avoidance or recovery by operation of
Applicable Insolvency Laws after giving effect to Section 2.3.  To that end, but
only in the event and to the extent that after giving effect to Section 2.3 such
Subsidiary Guarantor’s obligations with respect to the Guaranteed Obligations or
any payment made pursuant to such Guaranteed Obligations would, but for the
operation of the first sentence of this Section 2.2, be subject to avoidance or
recovery in any such proceeding under Applicable Insolvency Laws after giving
effect to Section 2.3, the amount of such Subsidiary Guarantor’s obligations
with respect to the Guaranteed Obligations shall be limited to the largest
amount which, after giving effect thereto, would not, under Applicable
Insolvency Laws, render such Subsidiary Guarantor’s obligations with respect to
the Guaranteed Obligations unenforceable or avoidable or otherwise subject to
recovery under Applicable Insolvency Laws.  To the extent any payment actually
made pursuant to the Guaranteed Obligations exceeds the limitation of the first
sentence of this Section 2.2 and is otherwise subject to avoidance and recovery
in any such proceeding under Applicable Insolvency Laws, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment exceeds such limitation and the Guaranteed Obligations, as limited by
the first sentence of this Section 2.2, shall in all events remain in full force
and effect and be fully enforceable against such Subsidiary Guarantor.  The
first sentence of this Section 2.2 is intended solely to preserve the rights of
the Administrative Agent and the other Secured Parties hereunder against such
Subsidiary Guarantor in such proceeding to the maximum extent permitted by
Applicable Insolvency Laws and neither such Subsidiary Guarantor, any Borrower,
any other Subsidiary Guarantor nor any other Person shall have any right or
claim under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.


SECTION 2.3    Agreements for Contribution.


(a)           To the extent any Subsidiary Guarantor is required, by reason of
its obligations hereunder, to pay to the Administrative Agent or any other
Secured Party an amount greater than the amount of value (as determined in
accordance with Applicable Insolvency Laws) actually made available to or for
the benefit of such Subsidiary Guarantor on account of the Credit Agreement,
this Guaranty or any other Loan Document, such Subsidiary Guarantor shall have
an enforceable right of contribution against the Borrowers and the remaining
Subsidiary Guarantors, and the Borrowers and the remaining Subsidiary Guarantors
shall be jointly and severally liable for repayment of the full amount of such
excess payment.  Subject only to the subordination provided in Section 2.3(d),
such Subsidiary Guarantor further shall be subrogated to any and all rights of
the Secured Parties against the Borrowers and the remaining Subsidiary
Guarantors to the extent of such excess payment.


(b)           To the extent that any Subsidiary Guarantor would, but for the
operation of this Section 2.3 and by reason of its obligations hereunder or its
obligations to other Subsidiary Guarantors under this Section 2.3, be rendered
insolvent for any purpose under Applicable Insolvency Laws, each of the
Subsidiary Guarantors hereby agrees to indemnify such Subsidiary Guarantor and
commits to make a contribution to such Subsidiary Guarantor’s capital in an
amount at least equal to the amount necessary to prevent such Subsidiary
Guarantor from having been rendered insolvent by reason of the incurrence of any
such obligations.
 
3

--------------------------------------------------------------------------------




(c)           To the extent that any Subsidiary Guarantor would, but for the
operation of this Section 2.3, be rendered insolvent under any Applicable
Insolvency Law by reason of its incurring of obligations to any other Subsidiary
Guarantor under the foregoing Sections 2.3(a) and (b), such Subsidiary Guarantor
shall, in turn, have rights of contribution and indemnity, to the full extent
provided in the foregoing Sections 2.3(a) and (b), against the Borrowers and the
remaining Subsidiary Guarantors, such that all obligations of all of the
Subsidiary Guarantors hereunder and under this Section 2.3 shall be allocated in
a manner such that no Subsidiary Guarantor shall be rendered insolvent for any
purpose under Applicable Insolvency Law by reason of its incurrence of such
obligations.


(d)           Notwithstanding any payment or payments by any of the Subsidiary
Guarantors hereunder, or any set-off or application of funds of any of the
Subsidiary Guarantors by the Administrative Agent or any other Secured Party, or
the receipt of any amounts by the Administrative Agent or any other Secured
Party with respect to any of the Guaranteed Obligations, none of the Subsidiary
Guarantors shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Secured Party against the Borrowers or the
other Subsidiary Guarantors or against any collateral security held by the
Administrative Agent or any other Secured Party for the payment of the
Guaranteed Obligations nor shall any of the Subsidiary Guarantors seek any
reimbursement from the Borrowers or any of the other Subsidiary Guarantors in
respect of payments made by such Subsidiary Guarantor in connection with the
Guaranteed Obligations, until all amounts owing to the Administrative Agent and
the other Secured Parties on account of the Guaranteed Obligations are
indefeasibly paid in full in cash and the Commitments are terminated.  If any
amount shall be paid to any Subsidiary Guarantor on account of such subrogation
rights at any time when all of the Guaranteed Obligations shall not have been
indefeasibly paid in full in cash and the Commitments shall not have been
terminated, such amount shall be held by such Subsidiary Guarantor in trust for
the Administrative Agent, segregated from other funds of such Subsidiary
Guarantor, and shall, forthwith upon receipt by such Subsidiary Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Subsidiary Guarantor (duly endorsed by such Subsidiary Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.


SECTION 2.4    Nature of Guaranty.


(a)           Each Subsidiary Guarantor agrees that this Guaranty is a
continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this Guaranty shall be primary,
absolute and unconditional, irrespective of, and unaffected by:


(i)
the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, the Credit Agreement, any other Loan Document, any Hedging
Agreement or any other agreement, document or instrument to which any Borrower,
any Subsidiary Guarantor or any of their respective Subsidiaries or Affiliates
is or may become a party;

 
4

--------------------------------------------------------------------------------


 
(ii)
the absence of any action to enforce this Guaranty, the Credit Agreement, any
other Loan Document or any Hedging Agreement or the waiver or consent by the
Administrative Agent or any other Secured Party with respect to any of the
provisions of this Guaranty, the Credit Agreement, any other Loan Document or
any Hedging Agreement;



(iii)
the existence, value or condition of, or failure to perfect its Lien against,
any security for or other guaranty of the Guaranteed Obligations or any action,
or the absence of any action, by the Administrative Agent or any other Secured
Party in respect of such security or guaranty (including, without limitation,
the release of any such security or guaranty);



(iv)
any structural change in, restructuring of or other similar organizational
change of any Borrower, any Subsidiary Guarantor, any other guarantors or any of
their respective Subsidiaries or Affiliates; or



(v)
any other action or circumstances which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor;



it being agreed by each Subsidiary Guarantor that, subject to the first sentence
of Section 2.2, its obligations under this Guaranty shall not be discharged
until the final indefeasible payment in cash and performance, in full, of the
Guaranteed Obligations and the termination of the Commitments, provided that a
Subsidiary Guarantor may be released from the Guaranteed Obligations pursuant to
Section 4.16 of this Guaranty.


(b)           Each Subsidiary Guarantor represents, warrants and agrees that the
Guaranteed Obligations and its obligations under this Guaranty are not and shall
not be subject to any counterclaims, offsets or defenses of any kind against the
Administrative Agent, the other Secured Parties or the Borrowers whether now
existing or which may arise in the future.


(c)           Each Subsidiary Guarantor hereby agrees and acknowledges that the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Guaranty, and all dealings between any Borrower and any
Subsidiary Guarantor, on the one hand, and the Administrative Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guaranty.


SECTION 2.5    Waivers.  To the extent permitted by Applicable Law, each
Subsidiary Guarantor expressly waives all of the following rights and defenses
(and agrees not to take advantage of or assert any such right or defense):


(a)           any rights it may now or in the future have under any statute
(including, without limitation, North Carolina General Statutes Section 26-7, et
seq. or similar law), or at law or in equity, or otherwise, to compel the
Administrative Agent or any other Secured Party to proceed in respect of the
Guaranteed Obligations against any Borrower, any Subsidiary Guarantor or any
other Person or against any security for or other guaranty of the payment and
performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, such Subsidiary Guarantor;
 
5

--------------------------------------------------------------------------------




(b)           any defense based upon the failure of the Administrative Agent or
any other Secured Party to commence an action in respect of the Guaranteed
Obligations against any Borrower, any Subsidiary Guarantor or any other Person
or any security for the payment and performance of the Guaranteed Obligations;


(c)           any right to insist upon, plead or in any manner whatever claim or
take the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by such Subsidiary Guarantor of its obligations under, or the
enforcement by the Administrative Agent or the other Secured Parties of this
Guaranty;


(d)           any right of diligence, presentment, demand, protest and notice
(except as specifically required herein) of whatever kind or nature with respect
to any of the Guaranteed Obligations and waives, to the fullest extent permitted
by Applicable Law, the benefit of all provisions of Applicable Law which are or
might be in conflict with the terms of this Guaranty; and


(e)           any and all right to notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by the Administrative Agent or any other Secured Party upon, or acceptance of,
this Guaranty.


Each Subsidiary Guarantor agrees that any notice or directive given at any time
to the Administrative Agent or any other Secured Party which is inconsistent
with any of the foregoing waivers shall be null and void and may be ignored by
the Administrative Agent or such other Secured Party, and, in addition, may not
be pleaded or introduced as evidence in any litigation relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent and the Required
Lenders have specifically agreed otherwise in writing.  The foregoing waivers
are of the essence of the transaction contemplated by the Credit Agreement, the
other Loan Documents and the Hedging Agreements and, but for this Guaranty and
such waivers, the Administrative Agent and the other Secured Parties would
decline to enter into the Credit Agreement, the other Loan Documents and the
Hedging Agreements.


SECTION 2.6    Modification of Loan Documents, etc.  Neither the Administrative
Agent nor any other Secured Party shall incur any liability to any Subsidiary
Guarantor as a result of any of the following, and none of the following shall
impair or release this Guaranty or any of the obligations of any Subsidiary
Guarantor under this Guaranty:


(a)           any change or extension of the manner, place or terms of payment
of, or renewal or alteration of all or any portion of, the Guaranteed
Obligations;
 
6

--------------------------------------------------------------------------------




(b)           any action under or in respect of the Credit Agreement, any other
Loan Document or any Hedging Agreement in the exercise of any remedy, power or
privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refraining from exercising any such remedies, powers or
privileges;


(c)           any amendment to, or modification of, in any manner whatsoever,
the Credit Agreement, any other Loan Document or any Hedging Agreement;


(d)           any extension or waiver of the time for performance by any
Borrower, any Subsidiary Guarantor or any other Person of, or compliance with,
any term, covenant or agreement on its part to be performed or observed under
the Credit Agreement, any other Loan Document or any Hedging Agreement, or
waiver of such performance or compliance or consent to a failure of, or
departure from, such performance or compliance;


(e)           the taking and holding of security or collateral for the payment
of the Guaranteed Obligations or the sale, exchange, release, disposal of, or
other dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Borrower, any Subsidiary Guarantor or any other
Person to the Administrative Agent or the other Secured Parties;


(f)           the release of anyone who may be liable in any manner for the
payment of any amounts owed by any Borrower, any Subsidiary Guarantor or any
other Person to the Administrative Agent or any other Secured Party;


(g)           any modification or termination of the terms of any intercreditor
or subordination agreement pursuant to which claims of other creditors of any
Borrower, any Subsidiary Guarantor or any other Person are subordinated to the
claims of the Administrative Agent or any other Secured Party; or


(h)           any application of any sums by whomever paid or however realized
to any Guaranteed Obligations owing by any Borrower, any Subsidiary Guarantor or
any other Person to the Administrative Agent or any other Secured Party in such
manner as the Administrative Agent or any other Secured Party shall determine in
its reasonable discretion.


SECTION 2.7    Demand by the Administrative Agent.  In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations  are
declared to be immediately due and payable, then the Subsidiary Guarantors
shall, upon demand in writing therefor by the Administrative Agent to the
Subsidiary Guarantors, pay all or such portion of the outstanding Guaranteed
Obligations due hereunder then declared due and payable.  Notwithstanding the
foregoing, each Subsidiary Guarantor agrees that, in the event of the
dissolution or insolvency of any Borrower or any Subsidiary Guarantor, or the
inability or failure of any Borrower or any Subsidiary Guarantor to pay debts as
they become due, or an assignment by any Borrower or any Subsidiary Guarantor
for the benefit of creditors, or the commencement of any case or proceeding in
respect of any Borrower or any Subsidiary Guarantor under bankruptcy, insolvency
or similar laws, and if such event shall occur at a time when any of the
Guaranteed Obligations may not then be due and payable, each Subsidiary
Guarantor will pay to the Administrative Agent, for the ratable benefit of the
Secured Parties and their respective successors, indorsees, transferees and
assigns, forthwith the full amount which would be payable hereunder by each
Subsidiary Guarantor if all such Guaranteed Obligations were then due and
payable.
 
7

--------------------------------------------------------------------------------




SECTION 2.8    Remedies.  Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Subsidiary Guarantors their respective obligations
and liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement, the
other Loan Documents, the Hedging Agreements or otherwise.




SECTION 2.9    Benefits of Guaranty.  The provisions of this Guaranty are for
the benefit of the Administrative Agent and the other Secured Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any Borrower, the Administrative Agent
and the other Secured Parties, the obligations of any Borrower under the Credit
Agreement, the other Loan Documents or the Hedging Agreements .  In the event
all or any part of the Guaranteed Obligations are transferred, endorsed or
assigned by the Administrative Agent or any other Secured Party to any Person or
Persons as permitted under the Credit Agreement, any reference to an
“Administrative Agent” or “Secured Party” herein shall be deemed to refer
equally to such Person or Persons.


SECTION 2.10  Termination; Reinstatement.


(a)           Subject to clause (c) below, this Guaranty shall remain in full
force and effect until all the Guaranteed Obligations and all the obligations of
the Subsidiary Guarantors shall have been indefeasibly paid in full in cash and
the Commitments terminated.


(b)           No payment made by any Borrower, any Subsidiary Guarantor or any
other Person received or collected by the Administrative Agent or any other
Secured Party from any Borrower, any Subsidiary Guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Subsidiary Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Subsidiary Guarantor in respect of the obligations of the Subsidiary Guarantors
or any payment received or collected from such Subsidiary Guarantor in respect
of the obligations of the Subsidiary Guarantors), remain liable for the
obligations of the Subsidiary Guarantors up to the maximum liability of such
Subsidiary Guarantor hereunder until the Guaranteed Obligations and all the
obligations of the Subsidiary Guarantors shall have been indefeasibly paid in
full in cash and the Commitments terminated.


(c)           Each Subsidiary Guarantor agrees that, if any payment made by any
Borrower or any other Person applied to the Guaranteed Obligations is at any
time avoided, annulled, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid or is
repaid in whole or in part pursuant to a good faith settlement of a pending or
threatened avoidance claim, or the proceeds of any collateral are required to be
refunded by the Administrative Agent or any other Secured Party to any Borrower,
its estate, trustee, receiver or any other Person, including, without
limitation, any Subsidiary Guarantor, under any Applicable Law or equitable
cause, then, to the extent of such payment or repayment, each Subsidiary
Guarantor’s liability hereunder (and any Lien or collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, and, if prior thereto, this Guaranty shall have
been canceled or surrendered (and if any Lien or collateral securing such
Subsidiary Guarantor’s liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), this Guaranty (and such
Lien or collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of such Subsidiary Guarantor in respect of the
amount of such payment (or any Lien or collateral securing such obligation).
 
8

--------------------------------------------------------------------------------




               SECTION 2.11       Payments.  Payments by the Subsidiary
Guarantors shall be made to the Administrative Agent to be credited and applied
to the Guaranteed Obligations in accordance with Sections 5.4 and 13.4 of the
Credit Agreement, in immediately available Dollars or Canadian Dollars, as the
case may be, to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the other Secured Parties to enter into
the Loan Documents and Hedging Agreements and to make any Extensions of Credit,
each Subsidiary Guarantor hereby represents and warrants that:


SECTION 3.1    Existence.  Such Subsidiary Guarantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, has the power and authority to own its properties
and to carry on its business as now being and hereafter proposed to be conducted
and is duly qualified and authorized to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization, except where the failure to be qualified
or authorized, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  The jurisdictions in which such
Subsidiary Guarantor is organized and qualified to do business as of the Closing
Date are described on Schedule 7.1(a) to the Credit Agreement.


SECTION 3.2    Authorization of Agreement; Enforceability. Such Subsidiary
Guarantor has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Guaranty in accordance with its terms.  This Guaranty has been duly
executed and delivered by the duly authorized officers of such Subsidiary
Guarantor and this Guaranty constitutes the legal, valid and binding obligation
of such Subsidiary Guarantor, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.
 
9

--------------------------------------------------------------------------------


 
SECTION 3.3    No Conflict; Consents.  The execution, delivery and performance
by such Subsidiary Guarantor of this Guaranty, in accordance with its terms, and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (a) require any Governmental Approval
or violate any Applicable Law relating to such Subsidiary Guarantor; (b)
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of such Subsidiary
Guarantor or any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, (c) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Subsidiary Guarantor other than Liens arising under
the Loan Documents or (d) require any consent or authorization of, filing with,
or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Guaranty.


SECTION 3.4    Litigation.  Except for matters existing on the Closing Date and
set forth on Schedule 7.1(u) to the Credit Agreement, there are no actions,
suits or proceedings pending nor, to the knowledge of such Subsidiary Guarantor,
threatened against or in any way relating adversely to or affecting such
Subsidiary Guarantor or any of its properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that (a)
purport to affect or pertain to this Guaranty or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.


SECTION 3.5    Title to Properties; Liens.  Such Subsidiary Guarantor has such
title to the real property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title to all of its personal
property and assets, including, but not limited to, those reflected on the
balance sheets of the US Borrower and its Subsidiaries delivered pursuant to the
Credit Agreement, except those which have been disposed of by such Subsidiary
Guarantor subsequent to the date of such balance sheets pursuant to dispositions
in the ordinary course of business or as otherwise expressly permitted under the
Credit Agreement.  None of the properties and assets of such Subsidiary
Guarantor is subject to any Lien, except Permitted Liens.  No financing
statement under the Uniform Commercial Code of any state or comparable
legislation in other jurisdictions which names such Subsidiary Guarantor or any
of its trade names or divisions as debtor and which has not been terminated, has
been filed in any state or other jurisdiction nor has such Subsidiary Guarantor
signed any such financing statement or any security agreement authorizing any
secured party thereunder to file any such financing statement, except to perfect
Permitted Liens.


SECTION 3.6    Solvency. Subject in each case to the first sentence of Section
2.2, as of the Closing Date (or such later date upon which such Subsidiary
Guarantor became a party hereto), and after giving effect to the transactions
contemplated hereby, such Subsidiary Guarantor will be Solvent.
 
10

--------------------------------------------------------------------------------




SECTION 3.7    Compliance with the Credit Agreement.  Until the Guaranteed
Obligations shall have been paid in full and the Commitments terminated, such
Subsidiary Guarantor shall comply with the provisions of  Articles IX , X and XI
of the Credit Agreement as if a party thereto.


ARTICLE IV


MISCELLANEOUS


SECTION 4.1    Amendments, Waivers and Consents.  None of the terms, covenants,
agreements or conditions of this Guaranty may be amended, supplemented or
otherwise modified, nor may they be waived, nor may any consent be given, except
in accordance with Section 15.2 of the Credit Agreement.


SECTION 4.2    Notices.  All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 15.1 of the
Credit Agreement; provided that notices and communications to the Subsidiary
Guarantors shall be directed to the Subsidiary Guarantors at the address of the
US Borrower set forth in Section 15.1(b) of the Credit Agreement.


SECTION 4.3    Enforcement Expenses, Indemnification.


(a)           The Subsidiary Guarantors shall, jointly and severally, pay all
out-of-pocket expenses (including, without limitation, reasonable attorney’s
fees and expenses) incurred by the Administrative Agent and each other Secured
Party to the extent the Borrower would be required to do so pursuant to Section
15.3 of the Credit Agreement.


(b)           The Subsidiary Guarantors shall, jointly and severally, pay and
indemnify each Indemnitee against , and save each Indemnitee harmless from,
Indemnified Taxes and Other Taxes to the extent the Borrowers would be required
to do so pursuant to Section 5.11 of the Credit Agreement.


(c)           The Subsidiary Guarantors shall, jointly and severally, indemnify
each Indemnitee ,and save each Indemnitee harmless from, to the extent the
Borrowers would be required to do so pursuant to Section 15.3 of the Credit
Agreement.


(d)           No Indemnitee referred to in this Section 4.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Guaranty, any
other Loan Document, any Hedging Agreement or the transactions contemplated
hereby or thereby.


(f)           The agreements in this Section 4.3 shall survive termination of
the Commitments and repayment of the Obligations and all other amounts payable
under the Credit Agreement and the other Loan Documents.
 
11

--------------------------------------------------------------------------------




(g)           All amounts due under this Section 4.3 shall be payable promptly
after demand therefor.


SECTION 4.4    Governing Law.  This Guaranty, unless otherwise expressly set
forth herein, shall be governed by, construed and enforced in accordance with
the laws of the State of North Carolina, without reference to the conflicts or
choice of law principles thereof.


SECTION 4.5    Jurisdiction and Venue.


(a)           Jurisdiction.  Each Subsidiary Guarantor hereby irrevocably
consents to the personal jurisdiction of the state and federal courts located in
Mecklenburg County, North Carolina (and any courts from which an appeal from any
of such courts must or may be taken), in any action, claim or other proceeding
arising out of any dispute in connection with this Guaranty, any rights or
obligations hereunder, or the performance of such rights and obligations.  Each
Subsidiary Guarantor hereby irrevocably consents to the service of a summons and
complaint and other process in any action, claim or proceeding brought by the
Administrative Agent or any Secured Party in connection with this Guaranty, any
rights or obligations hereunder, or the performance of such rights and
obligations, on behalf of itself or its property, in the manner specified in
Section 4.1.  Nothing in this Section 4.5 shall affect the right of the
Administrative Agent or any other Secured Party to serve legal process in any
other manner permitted by Applicable Law or affect the right of the
Administrative Agent or any Secured Party to bring any action or proceeding
against any Subsidiary Guarantor or its properties in the courts of any other
jurisdictions.


(b)           Venue.  Each Subsidiary Guarantor hereby irrevocably waives any
objection it may have now or in the future to the laying of venue in the
aforesaid jurisdiction in any action, claim or other proceeding arising out of
or in connection with this Guaranty or the rights and obligations of the parties
hereunder.  Each Subsidiary Guarantor irrevocably waives, in connection with
such action, claim or proceeding, any plea or claim that the action, claim or
proceeding has been brought in an inconvenient forum.
 
12

--------------------------------------------------------------------------------


 
SECTION 4.6    Binding Arbitration; Waiver of Jury Trial.


(a)           Binding Arbitration.  Upon demand of any party, whether made
before or after institution of any judicial proceeding, any dispute, claim or
controversy arising out of, connected with or relating to this Guaranty or any
other Loan Document (each a “Dispute”) between or among parties hereto and to
the other Loan Documents shall be resolved by binding arbitration as provided
herein.  Institution of a judicial proceeding by a party does not waive the
right of that party to demand arbitration hereunder.  A Dispute may include,
without limitation, tort claims, counterclaims, claims brought as class actions,
claims arising from Loan Documents executed in the future, disputes as to
whether a matter is subject to arbitration, or claims concerning any aspect of
the past, present or future relationships arising out of or connected with the
Loan Documents.  Arbitration shall be conducted under and governed by the
Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the
American Arbitration Association (the “AAA”) and the Federal Arbitration
Act.  All arbitration hearings shall be conducted in Charlotte, North
Carolina.  The expedited procedures set forth in Rule 51, et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000.  All
applicable statutes of limitations shall apply to any Dispute.  A judgment upon
the award may be entered in any court having jurisdiction.  Notwithstanding
anything foregoing to the contrary, any arbitration proceeding demanded
hereunder shall begin within ninety (90) days after such demand thereof and
shall be concluded within one hundred twenty (120) days after such
demand.  These time limitations may not be extended unless a party hereto shows
cause for extension and then such extension shall not exceed a total of sixty
(60) days.  The panel from which all arbitrators are selected shall be comprised
of licensed attorneys selected from the Commercial Financial Dispute Arbitration
Panel of the AAA.  The single arbitrator selected for expedited procedure shall
be a retired judge from the highest court of general jurisdiction, state or
federal, of the state where the hearing will be conducted.  The parties hereto
do not waive any applicable Federal or state substantive law except as provided
herein.  Notwithstanding the foregoing, this subsection shall not apply to any
Hedging Agreement.


(b)           Jury Trial.  EACH PARTY HERETO HEREBY ACKNOWLEDGES THAT BY
AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY OR THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.


(c)           Preservation of Certain Remedies.  Notwithstanding the preceding
binding arbitration provisions, the parties hereto and the other Loan Documents
preserve, without diminution, certain remedies that such Persons may employ or
exercise freely, either alone, in conjunction with or during a Dispute.  Each
such Person shall have and hereby reserves the right to proceed in any court of
proper jurisdiction or by self help to exercise or prosecute the following
remedies, as applicable:  (i) all rights to foreclose against any real or
personal property or other security by exercising a power of sale granted in the
Loan Documents or under Applicable Law or by judicial foreclosure and sale,
including a proceeding to confirm the sale, (ii) all rights of self help
including peaceful occupation of property and collection of rents, set off, and
peaceful possession of property, (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding, and
(iv) when applicable, a judgment by confession of judgment.  Preservation of
these remedies does not limit the power of an arbitrator to grant similar
remedies that may be requested by a party in a Dispute.
 
13

--------------------------------------------------------------------------------




SECTION 4.7    Injunctive Relief; Punitive Damages.


(a)           Each Subsidiary Guarantor recognizes that, in the event such
Subsidiary Guarantor fails to perform, observe or discharge any of its
obligations or liabilities under this Guaranty, any remedy of law may prove to
be inadequate relief to the Administrative Agent and the other Secured Parties.
Therefore, each Subsidiary Guarantor agrees that the Administrative Agent and
the other Secured Parties, at the Administrative Agent’s or the Required
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.


(b)           The Administrative Agent, the other Secured Parties and each
Subsidiary Guarantor hereby agree that no such Person shall have a remedy of
punitive, exemplary or consequential damages against any other party to a Loan
Document or a Hedging Agreement and each such Person hereby waives any right or
claim to punitive or exemplary damages that such Person may now have or may
arise in the future in connection with any Dispute, whether such Dispute is
resolved through arbitration or judicially.


                SECTION 4.8         No Waiver by Course of Conduct, Cumulative
Remedies.  Neither the Administrative Agent nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 4.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No delay or
failure to take action on the part of the Administrative Agent or any other
Secured Party in exercising any right, power or privilege shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default..  No course of dealing between any Subsidiary
Guarantor, the Administrative Agent and the other Secured Parties or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Guaranty or to constitute a waiver of any Event of
Default.  The enumeration of the rights and remedies of the Administrative Agent
and the other Secured Parties set forth in this Guaranty is not intended to be
exhaustive and the exercise by the Administrative Agent and the other Secured
Parties of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise.
 
14

--------------------------------------------------------------------------------




SECTION 4.9    Successors and Assigns.  This Guaranty shall be binding upon and
inure to the benefit of each of the parties hereto and its permitted successors
and assigns (and shall bind all Persons who become bound as a Subsidiary
Guarantor under this Guaranty), except that no Subsidiary Guarantor may assign
or otherwise transfer any of its rights or obligations under this Guaranty
without the prior written consent of the Administrative Agent and the other
Secured Parties (given in accordance with the Credit Agreement).


               SECTION 4.10   Severability. Any provision of this Guaranty which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


                SECTION 4.11   Titles and Captions.  Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Guaranty are for convenience only, and neither limit nor amplify the provisions
of this Guaranty.


SECTION 4.12  Counterparts.  This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Guaranty or any document or instrument
delivered in connection herewith by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Guaranty or such other document or instrument, as applicable.


SECTION 4.13  Set-Off.  If an Event of Default shall have occurred and be
continuing, each  Secured Party and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Secured Party or
any such Affiliate to or for the credit or the account of the applicable
Subsidiary Guarantor against any and all of the obligations of the such
Subsidiary Guarantor now or hereafter existing under this Guaranty or any other
Loan Document to such Secured Party, irrespective of whether or not such Secured
Party shall have made any demand under this Guaranty or any other Loan Document
and although such obligations of such Subsidiary Guarantor may be contingent or
unmatured or are owed to a branch or office of such Secured Party different from
the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Secured Party and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Secured Party or its Affiliates may have.  Each Secured Party
agrees to notify the applicable Subsidiary Guarantor and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
 
15

--------------------------------------------------------------------------------




SECTION 4.14  Integration.  This Guaranty, together with the other Loan
Documents comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Guaranty and the Credit Agreement, the provisions of the
Credit Agreement shall control and in the event of any conflict between the
provisions of this Guaranty and those of any other document (other than the
Credit Agreement), the provisions of this Guaranty shall control; provided that
the inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the other Secured Parties in any other document shall not be deemed a
conflict with this Guaranty.


SECTION 4.15  Acknowledgements  Each Subsidiary Guarantor hereby acknowledges
that:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Loan Documents to which it is a party;


(b)           it has received a copy of the Credit Agreement and has reviewed
and understands the same;


(c)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Subsidiary Guarantor arising out
of or in connection with this Guaranty or any of the other Loan Documents, and
the relationship between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and


(d)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Subsidiary Guarantors and the Secured
Parties.


SECTION 4.16  Releases.  At such time as (a) the Guaranteed Obligations shall
have been indeafeasibly paid in full in cash and the Commitments have been
terminated, this Guaranty and all obligations (other than those expressly stated
to survive such termination or as may be reinstated after such termination) of
the Administrative Agent and each Subsidiary Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party or (b) a Subsidiary Guarantor ceases to be a Subsidiary of a Borrower
in connection with a transaction expressly permitted under the terms and
conditions of the Credit Agreement, such Subsidiary Guarantor shall be released
from the Guaranteed Obligations.


SECTION 4.17  Additional Subsidiary Guarantors.  Each Domestic Subsidiary of a
Borrower that is required to become a party to this Guaranty pursuant to Section
9.11 of the Credit Agreement shall become a Subsidiary Guarantor for all
purposes of this Guaranty upon execution and delivery by such Subsidiary of a
supplement in form and substance satisfactory to the Administrative Agent.


                SECTION 4.18       No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Guaranty.  In
the event an ambiguity or question of intent or interpretation arises, this
Guaranty shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.
 
16

--------------------------------------------------------------------------------




SECTION 4.19  Powers Coupled with an Interest. All powers of attorney and other
authorizations granted to the Secured Parties, the Administrative Agent and any
Persons designated by the Administrative Agent or any other Secured Party
pursuant to any provisions of this Guaranty or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Guaranteed Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.


SECTION 4.20  Secured Parties.  Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Guaranty shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and agrees that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Affiliates shall be entitled to all the rights, benefits
and immunities conferred under Article XIII of the Credit Agreement.






[Signature Pages to Follow]
 
 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has executed and delivered
this Guaranty under seal by their duly authorized officers, all as of the day
and year first above written.




 
SCP DISTRIBUTORS LLC, as Subsidiary Guarantor





                                By:             /s/ Mark W.
Joslin                                                                           
                               Name: Mark W.
Joslin                                                                    
                               Title:   Vice President and
CFO                                                                    
 
 
 
ALLIANCE TRADING, INC., as Subsidiary Guarantor





                                By:             /s/ Melanie
Housey                                                                           
                               Name: Melanie
Housey                                                                    
                               Title:   President                                                                    




 
CYPRESS, INC., as Subsidiary Guarantor





                                By:             /s/ Melanie
Housey                                                                           
                               Name: Melanie
Housey                                                                    
                               Title:   President                                                                    

 
 
SUPERIOR POOL PRODUCTS LLC, as Subsidiary Guarantor

 


                                By:             /s/ Mark W.
Joslin                                                                           
                               Name: Mark W.
Joslin                                                                    
                               Title:   Vice
President                                                                    






[Signature Pages Continue]



 

--------------------------------------------------------------------------------

 

 
SCP ACQUISITION CO. LLC, as Subsidiary Guarantor





                                By:             /s/ Mark W. Joslin
                               Name: Mark W. Joslin
                               Title:   Vice President




 
SCP INTERNATIONAL, INC., as Subsidiary Guarantor

 




                                By:             /s/ Mark W. Joslin
                               Name: Mark W. Joslin
                               Title:   Vice President




 
POOL DEVELOPMENT LLC, as Subsidiary Guarantor


 


                                By:             /s/ Mark W. Joslin
                               Name: Mark W. Joslin
                               Title:   Vice President and CFO




 
SPLASH HOLDINGS, INC. (formerly known

  as FORT WAYNE POOLS, INC.),
 
as Subsidiary Guarantor





                                By:             /s/ Mark W. Joslin
                               Name: Mark W. Joslin
                               Title:   Vice President




 
HORIZON DISTRIBUTORS, INC., as Subsidiary Guarantor

 




                                By:             /s/ Mark W. Joslin
                               Name: Mark W. Joslin
                               Title:   Vice President


 
[Signature Pages Continue]


--------------------------------------------------------------------------------


 
 
 
POOLCORP FINANCIAL MORTGAGE, LLC as Subsidiary Guarantor





                                By:             /s/ Mark W. Joslin
                               Name: Mark W. Joslin
                               Title:   President and Treasurer




 
POOLCORP FINANCIAL INC., as Subsidiary Guarantor

 




                                By:             /s/ Mark W. Joslin
                               Name: Mark W. Joslin
                               Title:   President and Treasurer





 

--------------------------------------------------------------------------------

 

 

  WACHOVIA BANK, NATIONAL ASSOCIATION,
 
 as Administrative Agent





                                By:             /s/ Authorized Signatory
                               Name: Authorized Signatory
                               Title:











 

--------------------------------------------------------------------------------

 
